Allowability Notice
Response to Arguments
Applicant argues the 103 rejection, on page 10 lines 11-15, in view of Cojocariu et al., (US 2018/0043102) in view of Chiba et al., (EP 1849490), stating that the prior art allegedly doesn't teach “the stopper cavity having lateral extension larger than an access diameter and in the range of 50-65% of the outer diameter of the deformable sealing element”; nor allegedly teaches “a cavity axial extension in the range of 5-50% of the axial length of the stopper body”. The examiner has fully considered applicant's argument, and agrees that the stopper cavity of Cojocariu and Chiba doesn’t teach these features.

Applicant further argues, on page 11 lines 4-6, that Cojocariu allegedly doesn’t “a cavity at an interface between plunger body and plunger rod, or plunger rod and annular seal” because “the cavity of Cojocariu only exits in the plunger before the plunger rod is inserted into the cavity”. The examiner has fully considered applicant's argument, and while the examiner respectfully disagrees on the grounds that, seen in Fig. 8, annotated below, wherein even without a plunger the cavity (40c*) is present, and further, when a plunger rod is inserted into the plunger till (36c), the cavity (40c*) again is still present. Similarly, Fig. 5B (annotated below) would also maintain the cavity (40c*) when a piston rod is inserted into a piston till the end of the inner threading in the piston.

    PNG
    media_image1.png
    306
    288
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    193
    245
    media_image2.png
    Greyscale

Applicant also argues, on page 11 lines 6-9, that said cavity of Cojocariu allegedly doesn’t teach “a cavity having a lateral extension larger than an access diameter and in the range of 50-65% of the outer diameter of the deformable sealing element or axial extension in the range of 5-95% of the axial length of the stopper body”. Additionally, it’s argued that Cojocariu allegedly teaches a cavity “not located at the axial location of the deformable sealing element, but rather near the tip of the plunger”. The examiner has fully considered applicant's argument, and agrees that the cavity of Cojocariu and Chiba doesn’t teach lateral or axial extension in the ranges claimed, and is formed near the tip of the plunger rather than at an axial location of the deformable sealing element. 

Applicant’s arguments, filed 01/21/2022, with respect to Claims 23-45 have been fully considered and are persuasive. The rejection of Claims 23-45 has been withdrawn. 
The affidavit under 37 CFR 1.132 filed 01/21/2022 is sufficient to overcome the rejection of claims 23-45 based upon providing evidence that “the lateral extension range of 50-65% of the outer diameter of the deforming sealing element”, and, “the axial extension range of 5-50% of the axial length of the stopper body” are not result effective variables and would not be a discoverable optimum or workable range merely involving routine skill in the art.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with LOREN R. HULSE on 05/20/2022.
Regarding Claim 33 lines 1-3, “wherein the stopper comprises a first deformable sealing element at a first axial location from the actuating surface” has been amended to be “wherein the deformable sealing element is at a first axial location from the actuating surface”.
Regarding Claim 33 lines 3-4, “and a second deformable sealing element at a second axial location from the actuating surface” has been amended to be “and wherein the stopper further comprises a second deformable sealing element at a second axial location from the actuating surface”.
Regarding Claim 34 lines 1-3, “wherein the stopper comprises a first deformable sealing element at a first axial location from the actuating surface” has been amended to be “wherein the deformable sealing element is at a first axial location from the actuating surface”.
Regarding Claim 34 lines 3-4, “and a second deformable sealing element at a second axial location from the actuating surface” has been amended to be “and wherein the stopper further comprises a second deformable sealing element at a second axial location from the actuating surface”.
 
Allowable Subject Matter
Claims 23-45 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 23, the closest prior art on record, Cojocariu et al., (US 2018/0043102) in view of Chiba et al., (EP 1849490), while disclosing an injector with a pharmaceutical composition, cylinder with inner wall, piston rod, stopper and deformable sealing element, does not disclose or render obvious, alone or in combination with the other prior art of record, the stopper cavity having a lateral extension larger than the access diameter and in the range of 50%-65% of the outer diameter of the deformable sealing element, nor teaches “a cavity axial extension in the range of 5%-50% of the axial length of the stopper body; all as claimed in Claim 23. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 24-45 depends upon Claim 23, therefore are also considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                           
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783